                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 REX REEDER,                                         ORDER ADOPTING REPORT AND
                                                     RECOMMENDATION
                         Plaintiff,
 v.                                                  Case No. 2:17-cv-1195-DB-PMW

 FEDERAL EXPRESS CORPORATION;
 and DEBORAH REED GARCIA,                            District Judge Dee Benson

                         Defendants.                 Chief Magistrate Judge Paul M. Warner


         Before the court is the Report and Recommendation issued by U.S. Magistrate Judge

Paul M. Warner on February 26, 2019, recommending that Defendant Federal Express

Corporation’s (“FedEx”) motion to dismiss be converted to a motion for summary judgment and

be granted, and that Plaintiff Rex Reeder’s motion for clarification be denied because it is barred

under the doctrine of claim preclusion. (See Dkt. No. 19.)

         The parties were notified of their right to file objections to the Report and

Recommendation within fourteen (14) days after being served with a copy of it. See 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b). None of the parties have filed such an objection and the time

for doing so has passed.

         Having reviewed all relevant materials, including the reasoning set forth in the Magistrate

Judge’s Report and Recommendation, the court now ADOPTS the Report and Recommendation

and ORDERS AS FOLLOWS:

      1. FedEx’s motion to dismiss is hereby converted to a motion for summary judgment, and is

         GRANTED;

      2. This action is accordingly DISMISSED WITH PREJUDICE; and
3. Plaintiff’s motion for clarification is hereby DENIED.



   DATED this 25th day of March, 2019.

                                        BY THE COURT


                                        ________________________________________
                                          U.S. District Judge Dee Benson




                                                                                   2
